United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
RESERVES, Fort McCoy, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1448
Issued: March 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 2, 2011 appellant filed a timely appeal from January 25 and May 16, 2011 merit
decisions of the Office of Workers’ Compensation Programs (OWCP) denying his claim for a
schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established that he sustained employment-related
permanent impairment entitling him to a schedule award.
FACTUAL HISTORY
On April 23, 2008 appellant, then a 59-year-old heavy mobile equipment repairer, filed a
claim for traumatic injury, alleging that he sustained a back injury due to his work duties. It
1

5 U.S.C. § 8101 et seq.

occurred while he was climbing up and down trailers and caused numbness in the neck, back,
shoulder and legs.
In an April 25, 2008 medical note with an illegible signature, appellant was diagnosed
with cervical and lumbar strain.
Appellant submitted the first two pages of a June 14, 2010 service-connected rating
decision issued by the Department of Veterans Affairs (VA). He was rated to be 40 percent
disabled due to spondylosis and degenerative joint disease of the lumbar spine, with radiation to
both lower extremities; 20 percent disabled due to his spondylosis and degenerative disc disease
of the cervical spine; and 10 percent disabled due to neuropathy of both upper extremities
secondary to the disability of spondylosis and degenerative disc disease of the cervical spine.
On September 17, 2010 OWCP accepted appellant’s claim for neck and lumbar sprain.
On November 30, 2010 OWCP received appellant’s claim for a schedule award together
with his November 29, 2012 statement, work history and work status reports with illegible
signatures.2 He advised that he was seeking a schedule award for his cervical and lumbar spinal
conditions.3
On December 6, 2010 OWCP requested that appellant’s treating physician, Dr. Keithan
evaluate appellant’s impairment according to the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment. The letter asked that appellant
submit the requested information to OWCP within 30 days. No response was received by
OWCP.
Appellant submitted a September 25, 2009 notice issued by the Social Security
Administration, which found that he was entitled to monthly disability benefits.
In a May 13, 2004 medical report, Dr. James Hagler, a family practitioner, provided a
diagnosis of appellant’s conditions preexisting his April 21, 2008 injury.
In a January 25, 2011 decision, OWCP denied appellant’s claim for schedule award
finding that he had failed to provide any medical evidence from an attending physician
addressing permanent impairment.
Appellant disagreed with the decision and requested a review of the written record on
February 4, 2011. He submitted an April 23, 2009 nerve conduction study (NCS) and
electromyography (EMG) reports issued by Dr. Rosalind Bowles, Board-certified in internal

2

Appellant also submitted a traumatic injury claim form dated September 29, 1993, in which he claimed he
injured his elbow while removing an oil pan plug from an engine. On September 2, 2010 OWCP also received from
him a Form CA-7 for a schedule award, which was dated October 1, 1993, claiming a schedule award for
impairment to his right elbow.
3

In the same statement, appellant also requested OWCP to process his schedule award claim for his elbow
impairments, which was under OWCP No. xxxxxx149.

2

medicine, who indicated that the testing was hampered by poor patient relaxation and found no
definite evidence of radiculopathy. An NCS was interpreted as essentially a normal study.
In a May 16, 2011 decision, OWCP’s hearing representative affirmed the January 25,
2011 decision.
LEGAL PRECEDENT
The schedule award provision of FECA,4 and its implementing federal regulations,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.6 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.7
Not all medical conditions accepted by OWCP result in permanent impairment to a
scheduled member.8 It is the claimant’s burden to establish that he or she sustained permanent
impairment to a scheduled member or function as a result of an employment injury.9
No schedule award is payable for a member, function or organ of the body not specified
in FECA or in the regulations.10 Neither FECA nor the implementing regulations authorize the
payment of a schedule award for the permanent loss of use of the back or spine.11 The Board has
recognized that a claimant may be entitled to a schedule award for a permanent impairment to an
extremity even though the cause of the impairment originates in the back or spine.12
ANALYSIS
Appellant sought a schedule award pursuant to 5 U.S.C. § 8107 for his accepted
employment injuries of the neck and lumbar sprains. The Board finds that there is no probative
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
8

Thomas P. Lavin, 57 ECAB 353 (2006); H.P., Docket No. 11-894 (issued November 9, 2011).

9

Tammy L. Meehan, 53 ECAB 229 (2001); H.P., supra note 8.

10

William Edwin Muir, 27 ECAB 579 (1976); C.E., Docket No. 11-637 (issued October 14, 2011).

11

FECA specifically excludes the back from the definition of organ. 5 U.S.C. § 8101(19).

12

F.W., Docket No. 11-191 (issued October 17, 2011); see also Thomas J. Englehart, 50 ECAB 319 (1999).

3

medical evidence of record to establish any ratable permanent impairment to any of his upper or
lower extremities resulting from the accepted employment injury.
FECA does not provide for schedule awards for impairment of the back or spine.
Schedule awards can be paid for permanent impairment of an extremity, however, even if the
impairment originates in the spine. Appellant has not submitted any medical evidence to
substantiate that he sustained permanent impairment of any upper or lower extremity. On
December 6, 2010 OWCP requested that he obtain a report from his treating physician,
Dr. Keithan, and to rate impairment according to the sixth edition of the A.M.A., Guides. It did
not receive any medical evidence in response. There is no medical evidence addressing
appellant’s permanent impairment pursuant to the sixth edition of the A.M.A., Guides.
OWCP received disability ratings from the VA and the Social Security Administration.
The Board has long held that decisions by other governmental agencies regarding claims brought
under federal statutes other than FECA not binding on OWCP.13 The standards for determining
entitlement to a schedule award under FECA and the A.M.A., Guides are different from the
standards used for determination of disability for purposes of VA or social security disability
benefits.
OWCP also received results of April 23, 2009 NCS and EMG studies; but Dr. Bowles did
not address the relevant issue of appellant’s permanent impairment pursuant to the A.M.A.,
Guides.
It is appellant’s burden to establish entitlement to a schedule award. This necessitates
medical evidence addressing permanent impairment and the date of maximum medical
improvement did not meet his burden in this case.
Appellant may request a schedule award in the future based on medical evidence showing
that he sustained permanent impairment to a scheduled member or function of the body.
CONCLUSION
The Board finds that appellant is not entitled to a schedule award under 5 U.S.C. § 8107
as the medical evidence does not establish a ratable employment-related permanent impairment
to a scheduled member or function of the body.

13

K.T., Docket No. 11-278 (issued October 6, 2011); see also Raj B. Thackurdeen, 54 ECAB 396 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 16 and January 25, 2011 are affirmed.
Issued: March 6, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

